Exhibit 10.29 JOINDER AGREEMENT dated as of July 24, 2015 (this “Joinder Agreement”) is delivered pursuant to that certain INTERCREDITOR AGREEMENT dated as of October 10, 2012 and amended as of March 11, 2015 (as amended, restated, amended and restated, supplemented or otherwise modified from time to time, the “Intercreditor Agreement”), by and between Bank of America, N.A in its capacity as collateral agent (the “Existing ABL Collateral Agent”) for the existing ABL Secured Parties (the “Existing ABL Secured Parties”) and WELLS FARGO Bank, N.A., in its capacity as collateral agent for the Notes Secured Parties with respect to the Indenture (the “Indenture”), and the other parties thereto.Capitalized terms used herein but not otherwise defined herein shall have the meanings assigned to such terms in the Intercreditor Agreement.
